Citation Nr: 9924406	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-36 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1. During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
he experienced the claimed service stressors upon which a 
diagnosis of PTSD was based.

2. There is no competent medical evidence linking the 
veteran's current back 
disorder with his period of active service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2. The veteran's claim of entitlement to service connection 
for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for PTSD

The veteran asserts that he suffers from PTSD.  He claims 
that he has nightmares and flashbacks of his Vietnam 
experiences about twice a week.  He also reports that he 
becomes angry and irritable easily and that he does not 
socialize very often.  Moreover, he states that he is easily 
startled, avoids fireworks and has some difficulty 
concentrating.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he is found to have presented a claim that is plausible, 
in that there is medical evidence suggesting PTSD.

Service connection may be granted for a disability that is 
due to a disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (1991).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1996); see also Zarycki v. 
Brown, 6 Vet. App. 91, 97 (1993).  

The veteran's personnel records show he was trained as a 
rifleman and received various decorations, and that he 
"participated in operations against communist aggression 
(Viet Cong)" during service.  Even so, there is no 
indication that he received any medals evincing combat.  
Specifically, his DD 214 does not show he was awarded the 
Combat Action Ribbon.  

The veteran's service medical records show no psychiatric 
disorder, including PTSD.

A VA examination in June 1997 and a June 1998 addendum 
establish that the veteran has a current diagnosis of PTSD.  
He complained of having nightmares and flashbacks about two 
or three times a week and reported getting angry and 
irritable easily.  He reporting keeping mostly to himself and 
getting startled easily.  He did not see any movies, avoided 
talk about Vietnam and had some difficulty concentrating.

The examiner diagnosed the veteran with PTSD saying that it 
was his opinion that the veteran did meet the criteria for 
PTSD and that he also meets the criteria for stressors during 
the Vietnam War.  The veteran related that he had several 
traumatic experiences in Vietnam, including firefights.  He 
said that he saw a guy blown up next to him and that one time 
on perimeter patrol five guards were killed and 'thank you' 
notes left on their bodies.  He also saw a lot of action, 
especially booby traps.  He saw lot of mutilated bodies and 
he had to kill a lot of Vietnamese in firefights and had been 
in several ambushes.

In the addendum, the physician stated that his evaluation 
indicated that stressors were identified as reported by the 
veteran and that clinical symptoms were obtained that met the 
criteria for PTSD.  However, the physician also stated that 
the incidences were narrated by the veteran had not been 
substantiated and were based entirely upon the information 
given by the veteran.

Clearly, the veteran has been diagnosed with PTSD.  The 
central issue in this case, however, is whether the diagnoses 
of PTSD are sustainable.  Initially, the Board finds that the 
objective evidence demonstrates that the veteran did not 
engage in combat with the enemy. The veteran, for example, 
was not awarded the Combat Action Ribbon, the Purple Heart 
Medal, or any other award associated with valor or heroism 
shown while engaged with an enemy force. Accordingly, the 
Board finds that there is no credible evidence that the 
veteran actually "engaged in combat."  Although the veteran 
may have served in a combat zone, serving in a combat zone is 
not the same as engaging in combat with the enemy.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
independent corroboration of the stressors reported by the 
veteran must be shown.

The veteran has claimed to have experiences several incidents 
as stressors resulting in his PTSD.  He has stated that he 
was on numerous patrols with associated firefights and that 
he acted as a perimeter guard with attempted infiltrations by 
the enemy.  He reported that he saw the guy next to him blown 
up.  He reported finding five dead guards with thank you 
notes attached.  He saw booby traps and mutilated bodies.  He 
also killed lots of Vietnamese in ambushes.  He further 
reported that in August or September 1969, he witnesses a 
Vietnamese woman being blown up as she walked towards his 
position.  She had dynamite strapped to her body and was 
walking toward the veteran and some other soldiers.  His 
commanding officer told the woman to stop, but she kept 
coming and the officer shot her, causing her to blow up.

The veteran's stressors have not been verified.  The RO 
attempted to verify the reported stressors by submitting the 
veteran's name, his military service number and a description 
of the stressors to the United States Marine Corps Historical 
Center.  The center provided an August-September 1969 command 
chronology and a copy of the Marines in Vietnam 1969.  These 
were the only dates provided by veteran.  These records did 
not provide verification of the stressors.

Given that none of the claimed stressors cited have been 
verified by credible supporting evidence, the Board finds no 
reasonable basis to conclude that the PTSD diagnosed is 
related to military service.  Since the Board has found that 
none of the claimed noncombat stressors cited had been 
verified by credible supporting evidence, there is no 
reasonable basis to conclude that a nexus exists between the 
diagnosis of PTSD reflected in the veteran's medical records 
and his military service.  As such, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefits sought.

II. Service Connection for a Back Disorder

The veteran contends that he is entitled to service 
connection for ongoing back problems.  He specifically 
asserts that he injured his back while serving in Vietnam.  
He stated at a VA examination in August 1992 that he fell 
down a hill in Vietnam while carrying three large radios and 
sustained an injury to his lumbosacral spine.  Generally, in 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran's service medical records are devoid of 
complaint, treatment, or diagnosis of a back problem during 
service.  

Since service, the veteran has undergone several VA 
examinations, sought in and outpatient treatment at VA 
facilities, and was treated by private physicians.  In August 
1992, the veteran complained of pain in the low back and was 
diagnosed with chronic lumbosacral sprain with degenerative 
arthritis post traumatic and recurrent symptoms.  The x-ray 
taken at that time revealed a normal lumbar spine.

The veteran was hospitalized in April 1990, June 1990 and 
January 1987.  He did not complain of back pain during either 
of these admissions.  Further, in outpatient records dated 
June 1996, the veteran complained only of chest pain.

In private records from September 1993 to March 1996, 
however, the veteran did seek treatment for problems with his 
back.  In January 1994, the veteran was diagnosed with lumbar 
strain.  In November 1994, the veteran complained that he has 
sustained an injury to his neck and was diagnosed with strain 
of the cervical spine.  X-rays revealed that vertebra and 
intervertebral disc spaces were normal.  

The veteran was diagnosed with a current back disorder at a 
VA examination and has sought treatment for back problems 
with private physicians.  However, there is no competent 
medical evidence that links his current disorder to his 
period of active service.  Specifically, the VA examiner did 
not provide an etiology of the back disorder.  Further, the 
private physicians did not attribute the veteran's cervical 
or lumbar strain to his period of active service.  The 
veteran has argued that his back problems were caused by 
injury sustained in service.  However, the Board notes that 
where the issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause of his disability, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.



ORDER

1.  The claim of entitlement to service connection for PTSD 
must be denied.

2.  As the veteran has not presented a well-grounded claim 
for entitlement to service connection for a back disorder, 
that claim must be denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

